DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2,  and 8-9, 21, 22  is rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle in view of Dussan US 20170242108 A1 further in view of Weimer; Carl S. et al.	US 20120038903 A1.

Regarding claim 1, LaChapelle teaches an obstacle sensing lidar system (Fig. 5, Lidar system 100) comprising:
a laser source to emit laser radiation in a horizontal fan-beam pattern of at least 60° at an angle of elevation in front of a moving platform (Fig. 5, the output beam 125 propagates from light source 110 in Lidar system 100 emit and detect pulses of light. Each Lidar system 100 having a 45-degree to 90-degree horizontal field of regard (FOR). [0101], lines 5-9);
wherein the laser source is a pulse laser diode configured to emit NIR radiation;
a sensing device having an array including a row of 100 or more near-infrared (NIR) sensors to sense corresponding reflections of the emitted laser radiation off obstacles in front of the moving platform, each NIR sensor being a pixel in the array (Fig. 5, the scan pattern 240 in Lidar system has a horizontal resolution of greater than or equal to 100 pixels 242. [0092], lines 19-20); and
elevation circuitry to adjust the angle of elevation of the emitted laser radiation to a first angle of elevation, a second angle of elevation greater than the first angle of elevation, and a third angle of elevation greater than the second angle of elevation (Fig. 5, the scan pattern 240 in Lidar system 100 has a 60° x 15° FOR that covers a ±30° horizontal range and a ± 7.5° elevation angle with respect to the reference line 246. An azimuth angle represents a horizontal angle with respect to the reference line 246, and elevation or elevation angle represent a vertical angle with respect to the reference line 246. [0091], lines 22-35).
and wherein the elevation circuitry directs the laser source to emit laser radiation when the laser source has been adjusted to each of the first, second, and third angles of elevation;(implicit fig. 5 shows that the radiation beam is directed to different elevations which means that whatever circuit is elevation circuit performs that function )
But does not teach
wherein the elevation circuitry adjusts the angle of elevation to each of the first, second and third angle of elevation and the sensing device processes only between one to ten rows of the NIR sensors in the array for each of the first, second and third angle of elevation.
Dussan teaches
That transmitter can be paired with set of the selective readout so that the receiver can isolate detector readout to pixels of interest in an effort to improve SNR. [0049]
612 can cause the multiplexer to selectively connect to individual light sensors 602 in a pattern that follows the transmitter's shot list (examples of the shot list that may be employed by such a transmitter are described in the above-referenced and incorporated patent applications). The control signal 612 can select sensors 602 within array 600 in a pattern that follows the targeting of range points via the shot list. Thus, if the transmitter is targeting pixel x,y in the scan area with a ladar pulse, the multiplexer 604 can generate a control signal 612 that causes a readout of pixel x,y from the detector array 600.”[0050]
So therefore due to the fact that the art by LaChapelle has scanning in different elevations that should correspond to the different sets of the detectors for each elevation
Weimer shows that each elevation on field f view can correspond to specific row on the sensor array see (fig. 3a, 3b)
And therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by LaChapelle with teaching by Dussan in order to decrease the load on the readout system and also decrease the SNR, and further modify with teachings by the Weimer in order to provide better(less complicated) association of the field of view with the sensor array area. 
It is important to note that using paired systems is well known in the art and the choice of 1 to 10 rows is just a design choice to optimize the SNR, amount amplifiers required , and amount of power required see paragraph [0052] of Dussan.  According to paragraph 56 of Dussan the subpixel can be just a single pixel of detector array which would read on 1 single pixel for each elevation point. As scanning is done dor multiple points for the same elevation that would correspond to the multiple single pixels on the detector, and according to the Weimer such combination could be represented by the single row on the detector.

21. (New) The lidar system of claim 1, wherein the elevation circuitry includes a vibrational optic that moves the fan-beam up and down in an oscillating pattern.[0072]


Regarding claim 2, LaChapelle teaches the lidar system of claim 1, further comprising a processor to estimate horizontal sizes of the obstacles from corresponding consecutive said sensed reflections (Fig. 9, the vehicle controller 372 receives point cloud data from the laser 352 or sensor heads 360 via the link 370 an analyzes the received point cloud data to sensor or identify targets 130 and their respective locations, distances, shapes, sizes, type of target. [0115], lines 1-6).  




Regarding claim 8, LaChapelle teaches the lidar system of claim 1, wherein the sensing device comprises a common clock signal, a value of the common clock signal being stored in response to one or more of the NIR sensors sensing a triggering amount of the emitted laser radiation reflecting off the obstacles (Fig. 11, the time-to-digital converter (TDC) 516 configured to receive an electrical-edge signal from the comparator 514 and determine an interval of time between emission of a pulse of light by the light source and receipt of the electrical-edge signal reflecting off the obstacles. The output of the TDC 516 

Regarding claim 9, LaChapelle teaches the lidar system of claim 1, wherein the laser source is further to emit pulses of the laser radiation, the lidar system further comprising pulse circuitry to control the emitted pulses of the laser source (Fig. 1, the light source 110 include a pulsed laser configured to produce or emit pulses of light with a certain pulse duration. [0050], lines 1-4. The controller 150 receive electrical trigger pulses or edges from the light source 110, where each pulse or edge corresponds to the emission of an optical pulse by the light source. [0065], lines 3-6).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle, Dussan and  Weimer in view of Seeber (Fundamentals of Photonics). 

Regarding claim 3, LaChapelle teaches the lidar system of claim 1, wherein the emitted laser radiation is eye-safe (The lidar system 100 classified as an eye-safe laser products (with a Class 1 or Class I classification). [0037], lines 16-18) in that 
the laser radiation is at least 850 nanometers (nm) in wavelength (configured to operate at any suitable wavelength between approximately 1400 nm and approximately 2100 nm. [0037], lines 19-20),
the laser radiation has a pulse duration of at least 1 nanosecond (ns) (the pulse duration or pulse width of the pulsed laser is approximately 10 picoseconds (ps) to 100 nanoseconds (ns). [0050], lines 5-6),
LaChapelle does not teach:
each pulse of the laser radiation does not exceed one microjoule (μJ) of light energy per square centimeter (cm2) of output aperture of the laser source, and 
consecutive pulses of the laser radiation are at least 500 microseconds (μs) apart.
However, Seeber teaches each pulse of the laser radiation does not exceed one microjoule (μJ) of light energy per square centimeter (cm2) of output aperture of the laser source, and consecutive pulses of the laser radiation are at least 500 microseconds (μs) apart (Table 2-3. Maximum Permissible Exposure (MPE) for selected Lasers and Exposure based on American National Standard For Safe Use of Lasers (Reference: ANSI Z136.1-1993). For all the lasers that have at least 850 nanometers (nm) in wavelength, the MPE does not exceeds one microjoule (μJ) of light energy per square centimeter (cm2) and the exposure time is at least 500 microseconds (p. 58-59 in Module 1.2 Light Sources and Laser Safety).
It would have been prima facie obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to have modify LaChapelle in view of Seeber, in the lidar system of claim 1, by further teaches each pulse of the laser radiation does not exceed one microjoule (μJ) of light energy per square centimeter (cm2) of output aperture of the laser source, and consecutive pulses of the laser radiation are at least 500 microseconds (μs) apart.
The motivation to do so is there is a standard guideline for light sources and laser safety. The required characteristics include ranges of output energy and duration of exposure of each pulse. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle, Dussan and  Weimer in view of Krasutsky (Publication No.:2007/0222968).

the lidar system of claim 1 as discussed above, but does not teach wherein consecutive said NIR sensors are no further than 8 milliradians (mrads) apart in azimuthal resolution at the angle of elevation.
However, Krasutsky teaches wherein consecutive said NIR sensors are no further than 8 milliradians (mrads) apart in azimuthal resolution at the angle of elevation (Fig. 1, the LADAR signal 605 is a pulsed signal with azimuth scan 608, The laser pulse into each spot with a beam separations of 0.4 mrads. [0055], lines 4-7).
It would have been prima facie obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to have modify LaChapelle in view Krasutsky, in lidar of claim 1, by further teaches wherein consecutive said NIR sensors are no further than 8 milliradians (mrads) apart in azimuthal resolution at the angle of elevation.
The motivation to do so is to allow for a comprehensive field of view without too much overlapping scan for consecutive sensors. 


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle , Dussan and  Weimer in view of Englard et al. (Publication No.: 2019/0180502), hereinafter Englard.

Regarding claim 6, LaChapelle teaches the lidar system of claim 1(Lidar system 100), wherein the elevation circuitry is further to adjust the angle of elevation to a different angle of elevation selected from a set of between three and ten angles of elevation, and to select each angle of elevation from the set of between three and ten angles of elevation (Fig. 5, the scan pattern 240 in Lidar system 100 has a 60° x 15° FOR that covers a ±30° horizontal range and a ± 7.5° elevation angle with respect to the reference line 246. An azimuth angle represents a horizontal angle with respect to the reference line 246, and elevation or elevation angle represent a vertical angle with respect to the reference line 246. the set of between three and ten angles of elevation including at least one angle of elevation corresponding to the surface level, at least one angle of elevation corresponding to the platform level (The target 130 includes surface or road level and platform level, such as vehicle, motorcycle, truck, train, bicycle, road sign, traffic light, lane marking, road-surface marking and others. [0069]), and 

LaChapelle does not teach:
at least one angle of elevation corresponding to the horizon level.
However, Englard teaches at least one angle of elevation corresponding to the platform level, and at least one angle of elevation corresponding to the horizon level (The scan lines positioned to achieve a desired resolution for each of two or more areas of the environment. The scan lines covering an area of road immediately ahead of the vehicle, scan lines covering an area that includes the horizon, to scan lines covering an area above the horizon. [0037], lines 20-27).
It would have been prima facie obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to have modify LaChapelle in view of Englard, the lidar system of claim 1, by further teaches at least one angle of elevation corresponding to the platform level, and at least one angle of elevation corresponding to the horizon level.
The motivation to do so is because horizon level scanning is important for a moving platform such as a vehicle. It can detect early signs of potentially threats and obstacles, which provides a better field of view for the driver. 

Regarding claim 7, the lidar system of claim 6, the primary reference LaChapelle further teaches wherein the set of between three and ten angles of elevation is a first set of between three and ten angles of elevation, the elevation circuitry being further to switch to a second set of between three and ten angles of elevation different than the first set (Fig. 5, the scan pattern 240 in Lidar system 100 has a 60° x 15° FOR that covers a .


Claims 10, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle , Dussan and  Weimer in view of Krasutsky (Publication No.: 2007/0222968), and in further view of Englard (Publication No.: 2019/0180502).

Regarding claim 10, LaChapelle teaches a method of obstacle sensing using lidar (Fig. 5, Lidar system 100), the method comprising:
emitting, by a laser source, eye-safe near-infrared (NIR) laser radiation in a horizontal fanbeam pattern of at least 60° at an angle of elevation in front of a moving platform (Fig. 5, the output beam 125 propagates from light source 110 in Lidar system 100 emit and detect pulses of light. Each Lidar system 100 having a 45-degree to 90-degree horizontal FOR. [0101], lines 5-9);
sensing, by a row of NIR sensors, corresponding azimuthal reflections of the emitted laser radiation off obstacles for an azimuthal field of view of at least 60° at the angle of elevation in front of the moving platform (Fig. 5, the scan pattern 240 in Lidar system 100 has a horizontal resolution of greater than or equal to 100 pixels 242. the scan pattern 240 has a FOR represented by angular dimensions of a 60-degree and 90-degree. [0092], lines 19-20; [0091], lines 4-10), 
adjusting, by elevation circuitry, the angle of elevation of the emitted laser radiation from among three or more angles of elevation at a time(Fig. 5, the scan pattern 240 in Lidar system 100 has a 60° x 15° FOR that covers a ±30° horizontal range and a ± 7.5° elevation angle with respect to the reference line 246. An azimuth angle represents a , including at least one angle of elevation corresponding to the surface level, at least one angle of elevation corresponding to the platform level (The target 130 includes surface or road level and platform level, such as vehicle, motorcycle, truck, train, bicycle, road sign, traffic light, lane marking, road-surface marking and others. [0069]),
 wherein the emitting of eye-safe NIR laser radiation by the laser source is triggered by elevation circuitry when the laser source has been adjusted to each of the at least one angle of elevation corresponding to a surface level, at least one angle of elevation corresponding to a platform level, and at least one angle of elevation corresponding to a horizon level.(conditional limitation in the method claim does not have patentable weight as may never happern)

LaChapelle does not teach:
consecutive said NIR sensors being no further than 21 milliradians (mrads) apart in azimuthal resolution; 
and at least one angle of elevation corresponding to the horizon level.
wherein the sensing by the NIR sensors is between one to ten rows at each of the surface level, platform level and horizon level.

However, Krasutsky teaches consecutive said NIR sensors being no further than 21 milliradians (mrads) apart in azimuthal resolution (Fig. 1, the LADAR signal 605 is a pulsed signal with azimuth scan 608, The laser pulse into septets with a beam separations of 0.4 mrads. [0055], lines 4-7).
It would have been prima facie obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to have modify LaChapelle in view Krasutsky, a method of obstacle sensing using lidar, by further teaches wherein consecutive said NIR sensors are no further than 21 milliradians (mrads) apart in azimuthal resolution at the angle of elevation.
The motivation to do so is to allow for a comprehensive field of view without too much overlapping scan for consecutive sensors.

both LaChapelle and Krasusky do not teach:
at least one angle of elevation corresponding to the horizon level.
However, Englard teaches at least one angle of elevation corresponding to the horizon level (The scan lines positioned to achieve a desired resolution for each of two or more areas of the environment. The scan lines covering an area of road immediately ahead of the vehicle, scan lines covering an area that includes the horizon, to scan lines covering an area above the horizon. [0037], lines 20-27).
It would have been prima facie obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to have modify LaChapelle in view of Englard, a method of obstacle sensing using lidar, by further teaches at least one angle of elevation corresponding to the horizon level.
The motivation to do so is because horizon level of scanning is extremely important for moving platforms such as a vehicle. It can quickly detect early signs of potentially threats and obstacles, which provides a complete field of view for the driver. 
Dussan teaches
That transmitter can be paired with set of the selective readout so that the receiver can isolate detector readout to pixels of interest in an effort to improve SNR. [0049]
Also Dussan teaches “FIG. 6A is paired with a scanning ladar transmitter that employs pre-scan compressive sensing according to a scan pattern, the control signal 612 can cause the multiplexer to selectively connect to individual light sensors 602 in a pattern that follows the transmitter's shot list (examples of the shot list that may be employed by such a transmitter are described in the above-referenced and incorporated patent applications). The control signal 612 can select sensors 602 within array 600 in a pattern that follows the targeting of range points via the shot list. Thus, if the transmitter is targeting pixel x,y in the scan area with a ladar pulse, the multiplexer 604 can generate a control signal 612 that causes a readout of pixel x,y from the detector array 600.”[0050]
LaChapelle has scanning in different elevations that should correspond to the different sets of the detectors for each elevation
Weimer shows that each elevation on field f view can correspond to specific row on the sensor array see (fig. 3a, 3b)
And therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by LaChapelle with teaching by Dussan in order to decrease the load on the readout system and also decrease the SNR, and further modify with teachings by the Weimer in order to provide better(less complicated) association of the field of view with the sensor array area. 
It is important to note that using paired systems is well known in the art and the choice of 1 to 10 rows is just a design choice to optimize the SNR, amount amplifiers required , and amount of power required see paragraph [0052] of Dussan.  According to paragraph 56 of Dussan the subpixel can be just a single pixel of detector array which would read on 1 single pixel for each elevation point. As scanning is done dor multiple points for the same elevation that would correspond to the multiple single pixels on the detector, and according to the Weimer such combination could be represented by the single row on the detector.


Regarding claim 11, the method of claim 10, the primary reference LaChapelle further teaches comprising estimating, by size circuitry, horizontal sizes of the obstacles from corresponding consecutive said sensed azimuthal reflections (Fig. 9, the vehicle controller 372 receives point cloud data from the laser 352 or sensor heads 360 via the link 370 an analyzes the received point cloud data to sensor or identify targets 130 and their respective locations, distances, shapes, sizes, type of target. [0115], lines 1-6).


Regarding of claim 14, the method of claim 10, wherein
The primary reference LaChapelle further teaches the plurality of rows comprises 100 or more rows (Fig. 5, the scan pattern 240 has a horizontal resolution of 100-2000 pixels 242 and a vertical resolution of more than 100, maximum of 400 pixels. [0092], lines 21-23), 
adjusting the angle of elevation comprises adjusting the angle of elevation to a different angle of elevation selected from a set of between three and ten angles of elevation, and selecting each angle of elevation from the set of between three and ten angles of elevation (Fig. 5, the scan pattern 240 in Lidar system 100 has a 60° x 15° FOR that covers a ±30° horizontal range and a ± 7.5° elevation angle with respect to the reference line 246. An azimuth angle represents a horizontal angle with respect to the reference line 246, and elevation or elevation angle represent a vertical angle with respect to the reference line 246. [0091], lines 22-35), and
sensing the azimuthal reflections comprises sensing, by a corresponding between three and ten of the rows of NIR sensors, corresponding azimuthal reflections of the emitted laser radiation off the obstacles at the between three and ten angles of elevation (Fig. 5, the scan pattern 240 in Lidar system corresponding to azimuthal reflections, a 60° x 15° FOR that covers a ±30° horizontal range and a ± 7.5° elevation angle with respect to the reference line 246. An azimuth angle represents a horizontal angle with respect to the reference line 246, and elevation or elevation angle represent a vertical angle with respect to the reference line 246. [0091], lines 22-35).

Regarding clam 15, the method of claim 10, the primary reference LaChapelle further teaches wherein sensing the azimuthal reflections comprises storing a value of a common clock signal in response to one or more of the NIR sensors sensing a triggering amount of the emitted laser radiation reflecting off the obstacles (Fig. 11, the time-to-digital converter (TDC) 516 configured to receive an electrical-edge signal from the comparator 514 and determine an interval of time between emission of a pulse of light by the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle , Dussan and  Weimer modified by Krasutsky (Publication No.: 2007/0222968) and Englard (Publication No.: 2019/0180502), as applied to claim 16, in further view of Seeber (Fundamentals of Photonics).

Regarding claim 12, LaChapelle teaches the method of claim 10, wherein emitting the laser radiation is eye-safe in that emitting the laser radiation comprises (The lidar system 100 classified as an eye-safe laser products (with a Class 1 or Class I classification). [0037], lines 16-18) in that 
emitting the laser radiation of at least 850 nanometers (nm) in wavelength (configured to operate at any suitable wavelength between approximately 1400 nm and approximately 2100 nm. [0037], lines 19-20),
with a pulse duration of at least 1 nanosecond (ns) (the pulse duration or pulse width of the pulsed laser is approximately 10 picoseconds (ps) to 100 nanoseconds (ns). [0050], lines 5-6),
LaChapelle does not teach:
each pulse of the laser radiation not exceeding  one microjoule (μJ) of light energy per square centimeter (cm2) of output aperture of the laser source, and consecutive pulses of the laser radiation being at least 500 microseconds (μs) apart.
However, Seeber teaches each pulse of the laser radiation not exceeding  one microjoule (μJ) of light energy per square centimeter (cm2) of output aperture of the laser source, and consecutive pulses of the laser radiation being at least 500 microseconds (μs) apart (Table 2-3. Maximum Permissible Exposure (MPE) for selected  and the exposure time is at least 500 microseconds (p. 58-59 in Module 1.2 Light Sources and Laser Safety)
It would have been prima facie obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to have modify LaChapelle in view of Seeber, in the lidar system of claim 1, by further teaches each pulse of the laser radiation does not exceed one microjoule (μJ) of light energy per square centimeter (cm2) of output aperture of the laser source, and consecutive pulses of the laser radiation are at least 500 microseconds (μs) apart.
The motivation to do so is there are requirements for ranges of parameters to include energy density and duration of exposure time of each pulse to emit eye-safe laser radiation.

Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle,  Dussan and  Weimer in view of Englard (Publication No.: 2019/0180502).

Regarding claim 16, LaChapelle teaches an obstacle sensing lidar system (Fig. 5, Lidar system 100) comprising:
a laser source to emit eye-safe near-infrared (NIR) laser radiation in a horizontal fan-beam pattern of at least 60° at an angle of elevation in front of a moving platform (Fig. 5, the eye-safe laser product scan output optical beam 125 along scan patterns 240, the scan pattern 240 within the Lidar system 100 correspond to a horizontal FOR represented by angular dimensions of a 45-degree to 90-degree. [0101], lines 5-9); 
a readout integrated circuit (ROIC) including a common clock signal (Fig.11, the pulse-detection circuit 504 perform a time-to-digital conversion to produce a digital output signal and
an array of NIR sensors arranged in at least 100 rows by elevation sensed and including one row corresponding to the angle of elevation, and in at least 100 columns by azimuth sensed and spanning an azimuthal field of view of at least 60° (Fig. 5, the scan pattern 240 has a horizontal resolution of 100-2000 pixels 242 and a vertical resolution of more than 100, maximum of 400 pixels. [0092], lines 21-23; the scan pattern 240 in Lidar system 100 corresponds to azimuthal field of view has angular range of 60° and 90°. [0091], lines 1-10), a value of the common clock signal being stored in response to one or more of the NIR sensors in the one row sensing a triggering amount of the emitted laser radiation reflecting off obstacles in front of the moving platform (Fig. 11, the time-to-digital converter (TDC) 516 configured to receive an electrical-edge signal from the comparator 514 and determine an interval of time between emission of a pulse of light by the light source and receipt of the electrical-edge signal reflecting off the obstacles. The output of the TDC 516 could be a numerical value that corresponds to the time interval determined by the TDC 516. TDC 516 has in internal courter or clock with any suitable period associated with one of more laser pulses and measuring distances. [0128], lines 1-9); and
elevation circuitry to adjust the angle of elevation of the emitted laser radiation from among three or more angles of elevation at a time (Fig. 5, the scan pattern 240 in Lidar system 100 has a 60° x 15° FOR that covers a ±30° horizontal range and a ± 7.5° elevation angle with respect to the reference line 246. An azimuth angle represents a horizontal angle with respect to the reference line 246, and elevation or elevation angle represent a vertical angle with respect to the reference line 246. [0091], lines 22-35), including at least one angle of elevation corresponding to the surface level, at least one said angle of elevation corresponding to the platform level (The target 130 includes surface or road level and platform level, such as vehicle, motorcycle, truck, train, bicycle, road sign, traffic light, lane marking, road-surface marking and others. [0069]),
the at least 100 rows including a corresponding three or more rows corresponding to the three of more angles of elevation (Fig. 5, the scan pattern 240 have a vertical resolution of 4-400 pixels. [0092], lines 21-23. Each pixel 242 associated with a distance or one or more angular values. [0093], lines 1-5).
LaChapelle does not teach:
at least one said angle of elevation corresponding to the horizon level
wherein at each of the angles of elevation, sensing only between one to ten rows of the NIR sensors.
However, Englard teaches at least one angle of elevation corresponding to the platform level, and at least one angle of elevation corresponding to the horizon level (The scan lines positioned to achieve a desired resolution for each of two or more areas of the environment. The scan lines covering an area of road immediately ahead of the vehicle, scan lines covering an area that includes the horizon, to scan lines covering an area above the horizon. [0037], lines 20-27).
It would have been prima facie obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to have modify LaChapelle in view of Englard, the lidar system of claim 1, further teaches at least one angle of elevation corresponding to the platform level, and at least one angle of elevation corresponding to the horizon level.
The motivation to do so is because horizon level scanning helps assessing whether the vehicle is adequately prepared for future threats and changes. It combined with platform level scanning and surface level scanning to performed consistently and effectively for detect obstacles. 
Dussan teaches
That transmitter can be paired with set of the selective readout so that the receiver can isolate detector readout to pixels of interest in an effort to improve SNR. [0049]
612 can cause the multiplexer to selectively connect to individual light sensors 602 in a pattern that follows the transmitter's shot list (examples of the shot list that may be employed by such a transmitter are described in the above-referenced and incorporated patent applications). The control signal 612 can select sensors 602 within array 600 in a pattern that follows the targeting of range points via the shot list. Thus, if the transmitter is targeting pixel x,y in the scan area with a ladar pulse, the multiplexer 604 can generate a control signal 612 that causes a readout of pixel x,y from the detector array 600.”[0050]
So therefore due to the fact that the art by LaChapelle has scanning in different elevations that should correspond to the different sets of the detectors for each elevation
Weimer shows that each elevation on field f view can correspond to specific row on the sensor array see (fig. 3a, 3b)
And therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by LaChapelle with teaching by Dussan in order to decrease the load on the readout system and also decrease the SNR, and further modify with teachings by the Weimer in order to provide better(less complicated) association of the field of view with the sensor array area. 
It is important to note that using paired systems is well known in the art and the choice of 1 to 10 rows is just a design choice to optimize the SNR, amount amplifiers required , and amount of power required see paragraph [0052] of Dussan.  According to paragraph 56 of Dussan the subpixel can be just a single pixel of detector array which would read on 1 single pixel for each elevation point. As scanning is done dor multiple points for the same elevation that would correspond to the multiple single pixels on the detector, and according to the Weimer such combination could be represented by the single row on the detector.


Regarding claim 17, the lidar system of claim 16, the primary reference LaChapelle further teaches comprising size circuitry to estimate horizontal sizes of the obstacles from corresponding consecutive said stored clock signal values (The controller 150 receive electrical trigger pulses or edges from the light source 110, where each pulse or edge corresponds to the emission of an optical pulse by the light source 110. The controller 150 generates the physical size, shape or other parameters of the targets based on reflections. [0065], lines 1-7).

Regarding claim 20,  the lidar system of claim 16, the primary reference LaChapelle further teaches wherein the elevation circuitry is further to adjust the angle of elevation to a different angle of elevation selected from a set of between three and ten angles of elevation, and to select each angle of elevation from the set of between three and ten angles of elevation, the at least 100 rows including a corresponding between three and ten rows corresponding to the between three and ten angles of elevation (Fig. 5, the scan pattern 240 in Lidar system 100 has a 60° x 15° FOR that covers a ±30° horizontal range and a ± 7.5° elevation angle with respect to the reference line 246. An azimuth angle represents a horizontal angle with respect to the reference line 246, and elevation or elevation angle represent a vertical angle with respect to the reference line 246. [0091], lines 22-35; A vertical resolution of 4-400 pixels in scan pattern 240 which corresponding to the between at least three and then angles of elevation. [0092], lines 21-23).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle, Dussan and  Weimer in view of Englard (Publication No.: 2019/0180502), as applied to claim 16, in further view of Seeber (Fundamentals of Photonics).

the lidar system of claim 16, the primary reference LaChapelle further teaches wherein the emitted laser radiation is eye-safe in that the laser radiation is at least 850 nanometers (nm) in wavelength (The Lidar system 100 classified as an eye-safe laser products (with a Class 1 classification) configured to operate at any suitable wavelength between approximately 1400 nm and 2100nm. [0037], lines 16-20), 
the laser radiation has a pulse duration of at least 1 nanosecond (ns) (the pulse duration or pulse width of the pulsed laser is approximately 10 picoseconds (ps) to 100 nanoseconds (ns). [0050], lines 5-6),
but LaChapelle and Englard do not teach:
each pulse of the laser radiation does not exceed one microjoule (μJ) of light energy per square centimeter (cm2) of output aperture of the laser source and consecutive pulses of the laser radiation are at least 500 microseconds (μs) apart.
However, Seeber teaches each pulse of the laser radiation does not exceed one microjoule (μJ) of light energy per square centimeter (cm2) of output aperture of the laser source, and consecutive pulses of the laser radiation are at least 500 microseconds (μs) apart (Table 2-3. Maximum Permissible Exposure (MPE) for selected Lasers and Exposure. For all the lasers that have at least 850 nanometers (nm) in 
centimeter (cm2) and the exposure time is at least 500 microseconds (p. 58-59 in Module 1.2 Light Sources and Laser Safety).
It would have been prima facie obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to have modify LaChapelle in view of Seeber, in the lidar system of claim 16, further teaches each pulse of the laser radiation does not exceed one microjoule (μJ) of light energy per square centimeter (cm2) of output aperture of the laser source, and consecutive pulses of the laser radiation are at least 500 microseconds (μs) apart.
. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle, Dussan and  Weimer in view of Englard (Publication No.: 2019/0180502), as applied to claim 16, in further view of Krasutsky (Publication No.:2007/0222968).

Regarding claim 19, LaChapelle teaches the lidar system of claim 16 as discussed above, the primary reference LaChapelle further teaches wherein the horizontal fan-beam pattern is at least 90°, the azimuthal field of view is at least 90° (Fig. 5, the light source 110 in Lidar system100 emit and detect pulses of light.

but LaChapelle does not teach:
consecutive columns are no further than 11 milliradians (mrads) apart in azimuthal resolution at the angle of elevation.
However, Krasutsky teaches consecutive said columns are no further than 11 milliradians (mrads) apart in azimuthal resolution at the angle of elevation (Fig. 1, the LADAR signal 605 is a pulsed signal with azimuth scan 608, The laser pulse into septets with a beam separations of 0.4 mrads. [0055], lines 4-7).
It would have been prima facie obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to have modify LaChapelle in view Krasutsky, in lidar system of claim 16, further teaches  consecutive said columns are no further than 11 milliradians (mrads) apart in azimuthal resolution at the angle of elevation. 
The motivation to do so is to allow for a comprehensive field of view without too much overlapping scan for consecutive sensors.                          


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-12, 14-22 have been considered but are not persuasive. Limitations of the claim 10 are conditional limitations and do not have patentable weight in method claim. With respect to the apparatus claims Fig 5 shows adjusting the elevation angle and hence any electronics which perform that function directs beam to different elevations.

Conclusion
The rest of the references presented in the 892 form are have common subject matter and need to be included as relevant art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645